 

Exhibit 10.1

 

COOPERATION AGREEMENT

 

This Cooperation Agreement (this “Agreement”), dated as of May 13, 2020, is by
and among MG Capital Management Ltd., a Cayman Islands company limited by shares
(“MG Capital”), Percy Rockdale LLC, a Michigan limited liability company (“Percy
Rockdale”), Rio Royal LLC, a Michigan limited liability company (“Rio Royal”,
and together with MG Capital and Percy Rockdale, the “MG Capital Parties”) and
HC2 Holdings, Inc., a Delaware corporation (the “Company”). Each of the MG
Capital Parties and the Company are referred to herein as a “Party” and
collectively, as the “Parties.”

 

RECITALS

 

WHEREAS, as of the date hereof, the MG Capital Parties may be deemed to
beneficially own 2,703,537 shares of the Company’s common stock, $0.001 par
value per share (the “Common Stock”), which represents approximately 5.8% of the
Common Stock issued and outstanding on the date hereof;

 

WHEREAS, in consideration of the agreements and obligations of the Company, as
set forth in this Agreement and subject to the terms and conditions contained
herein, the MG Capital Parties are agreeing (i) to irrevocably withdraw the
notice of stockholder nomination of individuals for election as directors of the
Company at the Company’s 2020 Annual Meeting of Stockholders (the “2020 Annual
Meeting”) submitted to the Company on February 13, 2020 (the “Nomination
Notice”), and any related materials or notices submitted to the Company in
connection therewith and (ii) to terminate its solicitation of proxies in
connection with the 2020 Annual Meeting;

 

WHEREAS, as of the date hereof, the Company and the MG Capital Parties have
determined that it is in their respective best interests to come to an agreement
to modify the composition of the Company’s board of directors (the “Board”) and
as to certain other matters, as provided herein; and

 

WHEREAS, the Board and the Nominating and Governance Committee of the Board have
selected their 2020 Director Slate (as defined herein) for the 2020 Annual
Meeting.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, agree as follows:

 

1.             Board of Directors.

 

(a)           Appointments. Simultaneously with the execution and delivery of
this Agreement, the Board and its committees shall take such actions (with such
actions deemed to have to occurred substantially simultaneously) as are
necessary (i) to increase the size of the Board from six (6) to ten (10)
Directors, and (ii) to appoint each of Kenneth S. Courtis and Michael Gorzynski
(the “MG Capital Designees”) and (iii) to appoint each of Avram A. Glazer and
Shelly Lombard (together with the MG Capital Designees, the “New Directors”) to
the Board.

 

(b)           Board Size. From the date of this Agreement through the completion
of the 2020 Annual Meeting, the Board will not increase the size of the Board
above ten (10) directors without the unanimous approval of the Board. From the
completion of the Company’s 2020 Annual Meeting through the end of the
Standstill Period (as hereinafter defined), the Board will not increase the size
of the Board above seven (7) directors without the unanimous approval of the
Board.

 

(c)           Board Chairman Succession. Consistent with the actions previously
taken by the Board and the Glazer Agreement, and as of the date hereof, Mr.
Glazer will be appointed as Chairman of the Board, succeeding Mr. Gfeller, who
is being replaced as Chairman of the Board effective as of the date hereof.

 



 

 

 

(d)           New Director Information. As a condition to the New Directors’
appointment to the Board and any subsequent nomination for election as a
director at any future Company annual meeting of stockholders, he or she must
provide any information required to be disclosed in a proxy statement or other
filing under applicable law, stock exchange rules or listing standards.

 

(e)           Date of the 2020 Annual Meeting. The Company agrees that it shall
hold the 2020 Annual Meeting no later than July 8, 2020 and shall not cause or
permit any delay, postponement or adjournment thereof, except for any
adjournment solely due to a lack of quorum under the Company’s Fourth Amended
and Restated By-Laws (the “By-Laws”).

 

(f)            Slate of Directors for the 2020 Annual Meeting.

 

(i)            The Company agrees that, in connection with the execution and
delivery of this Agreement, the Board shall take such actions as are necessary
to (i) reduce the size of the Board from ten (10) to seven (7) Directors,
effective as of the 2020 Annual Meeting, and (ii) nominate each of the New
Directors and Wayne Barr, Jr., Warren H. Gfeller and Philip A. Falcone
(collectively, the “2020 Director Slate”) for election to the Board at the 2020
Annual Meeting for a term expiring at the Company’s 2021 Annual Meeting of
Stockholders (the “2021 Annual Meeting”). The Board, based on the information
provided to it, has determined that each member of the 2020 Director Slate would
(i) qualify as an “independent director” under the applicable rules of the New
York Stock Exchange (the “NYSE”) and the rules and regulations of the U.S.
Securities and Exchange Commission (the “SEC”) and (ii) satisfy the guidelines
and policies with respect to service on the Board applicable to all
non-management directors (other than Mr. Falcone). The Company agrees that,
provided that each member of the 2020 Director Slate is able and willing to
serve on the Board, (i) the Board will unanimously recommend that the
stockholders of the Company vote to elect each member of the 2020 Director Slate
as a director of the Company at the 2020 Annual Meeting, (ii) the Company will
use its reasonable best efforts (which will include the solicitation of proxies)
to obtain the election of the 2020 Director Slate at the 2020 Annual Meeting and
(iii) the Company will use its best efforts to resist, discourage and defend
against any attempt, solicitation or action by any stockholder of the Company to
remove any member of the 2020 Director Slate prior to the 2021 Annual Meeting.
For the avoidance of doubt, the Company will be required to use no less than the
same level of efforts and to provide no less than the same level of support as
was provided for its director nominees at the 2019 Annual Meeting of
Stockholders. Any of the Company’s current directors that is not standing for
election at the 2020 Annual Meeting shall receive the full amount of his or her
quarterly compensation for serving as non-management directors during the second
quarter of 2020 (including any quarterly fee awarded and vesting of any and all
equity awards for serving on, or serving as the Chair of, any committee of the
Board).

 

(g)           Company Policies and Indemnification.

 

(i)            The Parties acknowledge that each of the MG Capital Designees and
each other member of the 2020 Director Slate will be governed by the same
protections and obligations as other non-employee directors of the Company,
including, without limitation, confidentiality, conflicts of interest, related
party transactions, fiduciary duties, codes of conduct, trading and disclosure
policies, and other governance guidelines and policies of the Company
(collectively, “Company Policies”), and shall have the same rights and benefits
as other non-employee directors of the Company, including without limitation
with respect to insurance, indemnification, compensation and fees.

 

(ii)           The Parties acknowledge that to the extent they have not already
done so, within three (3) business days of the date hereof, the Company shall
enter into an indemnification agreement with each of the New Directors in the
form attached as Exhibit 10.20 to the Company’s Annual Report on Form 10-K,
previously filed with the SEC on March 16, 2020.

 

2.             Additional Agreements.

 

(a)           The MG Capital Parties shall comply, and shall cause each of their
Affiliates and Associates (as hereinafter defined) to comply with the terms of
this Agreement and shall be responsible for any breach of this Agreement by any
such Affiliate or Associate.

 

(b)           The MG Capital Parties, on behalf of themselves and their
Affiliates and Associates, shall irrevocably withdraw their Nomination Notice
and any related materials or notices submitted to the Company in connection
therewith and shall agree to terminate any solicitation of proxies in connection
with the 2020 Annual Meeting.

 



2

 

 

(c)           The MG Capital Parties hereby agree to appear in person (including
via permitted remote or virtual attendance) or by proxy at any annual or special
meeting of the Company’s stockholders held during the Standstill Period, and
agree that they shall not participate or vote in any solicitation of written
consents of the Company’s stockholders during the Standstill Period (unless
expressly requested to do so by the Board), and that they shall vote all shares
of Common Stock beneficially owned by the MG Capital Parties at such meeting or
in such consent solicitation, (A) in favor of all directors nominated by the
Board for election and against the removal of any member of the Board, (B) in
accordance with the Board’s recommendation with respect to any “say-on-pay”
proposal and (C) in accordance with the Board’s recommendation with respect to
any other Company proposal or stockholder proposal or nomination presented at
such meeting or solicitation of consents; provided, however, that in the event
that both Institutional Shareholder Services Inc. (“ISS”) and Glass, Lewis &
Co., LLC (“Glass Lewis”) recommend otherwise with respect to the Company’s
“say-on-pay” proposal presented at an annual or special meeting held during the
Standstill Period, the MG Capital Parties shall be permitted to vote in
accordance with the recommendation of ISS and Glass Lewis.

 

(d)           The MG Capital Parties agree that the Board or any committee
thereof, solely to fulfill the discharge of its fiduciary duties upon the advice
of its legal counsel, may recuse either of Messrs. Courtis or Gorzynski by
majority vote of the members of the Board (but excluding the applicable
director), from the portion of any Board or committee meeting at which the Board
or any such committee is evaluating and/or taking action with respect to and
after the right of the recused director to be present prior to recusal (A) the
exercise of any of the Company’s rights or enforcement of any of the obligations
under this Agreement, and (B) any transaction proposed by, or with, the MG
Capital Parties, their Affiliates or Associates, as long as all other similarly
situated directors are similarly recused. The Board or such committee, as
applicable, may withhold from either of Messrs. Courtis or Gorznyski any
material distributed to the directors to the extent directly relating to the
subject of that recusal.

 

3.             Standstill Provisions.

 

(a)           The standstill period (the “Standstill Period”) begins on the date
of this Agreement and shall extend until thirty (30) days prior to the deadline
for the submission of stockholder nominations for directors for the 2021 Annual
Meeting pursuant to the By-Laws. The MG Capital Parties hereby agree that during
the Standstill Period, none of the MG Capital Parties nor any of their
Affiliates and Associates will, and they will cause each of their Affiliates and
Associates not to, as applicable, directly or indirectly, alone or in concert
with others, in any manner, but expressly subject, in each case, to the
provisions of Section 3(b) below:

 

(i)            fail to comply with all applicable laws and regulatory rules and
obtain all applicable regulatory approvals, if and when acquiring, or offering,
seeking or agreeing to acquire, by purchase or otherwise, or directing any third
party in the acquisition of, any Common Stock or any securities convertible or
exchangeable into or exercisable for Common Stock (collectively, “Company
Securities”), or rights or options to acquire any Company Securities, or
engaging in any swap instrument or derivative hedging transactions or other
derivative agreements of any nature with respect to Company Securities;

 

(ii)           engage in a “solicitation” of “proxies” (as such terms are
defined under the Exchange Act), votes or written consents of stockholders or
security holders with respect to, or from the holders of, the Common Stock
(including a “withhold” or similar campaign), for any purpose, including,
without limitation, the election or appointment of individuals to the Board or
to approve or vote in favor or against stockholder proposals, resolutions or
motions, or become a “participant” (as such term is defined in Instruction 3 to
Item 4 of Schedule 14A promulgated under the Exchange Act) in any contested
“solicitation” of proxies, votes or written consents for any purpose, including,
without limitation, the election or appointment of directors with respect to the
Company (as such terms are defined under the Exchange Act) (other than a
“solicitation” or acting as a “participant” in support of the nominees of the
Board at any stockholder meeting or providing such encouragement, advice or
influence that is consistent with either the Board’s or Company management’s
recommendation in connection with such director nominees or other proposals,
resolutions or motions, pursuant to this Agreement or otherwise);

 

(iii)          form, join or in any way participate in any “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to the shares of
the Common Stock (other than a “group” that includes all or some of the persons
or entities identified on Exhibit A attached hereto); provided, however, that
nothing herein shall limit the ability of an Affiliate, a family member and an
estate planning vehicle formed for any of the foregoing, of the MG Capital
Parties to join a “group” with such parties, as applicable, following the
execution of this Agreement;

 



3

 

 

(iv)          agree, attempt, seek or propose to deposit any shares of Common
Stock in any voting trust or similar arrangement or subject any shares of Common
Stock to any arrangement or agreement with respect to the voting of any shares
of Common Stock, other than any such voting trust, arrangement or agreement
solely among the MG Capital Parties, and their Affiliates or Associates and
otherwise in accordance with this Agreement;

 

(v)           seek or submit, or knowingly encourage any person or entity to
seek or submit, nomination(s) in furtherance of a “contested solicitation” for
the appointment, election or removal of directors with respect to the Company or
seek, or knowingly encourage or take any other action with respect to the
appointment, election or removal of any directors, in each case in opposition to
the recommendation of the Board;

 

(vi)          (A) present or make to the stockholders of the Company, or
knowingly encourage any person to present or make to the stockholders of the
Company, any proposal or other matter for consideration by stockholders at any
annual or special meeting of stockholders of the Company or through action by
written consent, (B) make any public offer or proposal to the Company (with or
without conditions) with respect to any merger, tender (or exchange) offer,
acquisition, recapitalization, restructuring, disposition or other business
combination involving the Company or any of its significant subsidiaries, or
make any such offer privately to the Company, which private offer would
reasonably be expected to require the Company or the Parties to make public
disclosure (of any kind), (C) affirmatively solicit a third party to make any
public or private offer or proposal (with or without conditions) with respect to
any merger, tender (or exchange) offer, acquisition, recapitalization,
restructuring, disposition or other business combination involving the Company,
or encourage, initiate or support any third party in making such an offer or
proposal, (D) publicly comment on any third party proposal regarding any merger,
tender (or exchange) offer, acquisition, recapitalization, restructuring,
disposition, or other business combination with respect to the Company or any of
its significant subsidiaries by such third party prior to such proposal becoming
public or (E) make any private proposal to the Company that would reasonably be
expected to require the Company or the Parties to make public disclosure (of any
kind);

 

(vii)         make any public disclosure, communication, announcement or
statement regarding any intent, purpose, plan, or proposal with respect to (A)
controlling, changing or influencing the Board, including, without limitation,
any public disclosure, communication, announcement or statement regarding any
intent, purpose, plan, or proposal relating to any change in the number of
directors or the filling of any vacancies on the Board, (B) any material change
in the capitalization, dividend policy, share repurchase programs and practices
or capital allocation programs and practices of the Company, (C) relating to any
material change in the Company’s management, compensation or corporate
structure, (D) relating to any waiver, amendment or modification to the
Company’s Second Amended and Restated Certificate of Incorporation, as amended
(the “Charter”), or to the By-Laws, (E) causing any securities of the Company to
be delisted or (F) causing any equity securities of the Company to become
eligible for termination of registration;

 

(viii)        seek, alone or in concert with others, representation on the
Board, except as specifically permitted in Section 1;

 

(ix)           subject to Section 3(b) below, advise, knowingly encourage,
knowingly support or knowingly influence any person or entity, in the MG Capital
Parties’ capacity as stockholders of the Company, with respect to the voting or
disposition of any securities of the Company at any annual or special meeting of
stockholders with respect to the appointment, election or removal of any
director(s), except in accordance with Section 1;

 

(x)            make any request for stockholder list materials or other books
and records of the Company in the MG Capital Parties’ capacity as stockholders
of the Company;

 

(xi)           institute, solicit, assist or join, as a party, any litigation,
arbitration or other proceeding against or involving the Company or any of its
or their current or former directors or officers (including derivative actions)
in order to effect or take any of the actions expressly prohibited by this
Section 3; provided, however, that for the avoidance of doubt the foregoing
shall not prevent the MG Capital Parties, and their Affiliates or Associates
from (A) bringing litigation to enforce the provisions of this Agreement,
(B) making counterclaims with respect to any proceeding initiated by, or on
behalf of, the Company against the MG Capital Parties, their Affiliates or their
Associates, (C) bringing bona fide commercial disputes that do not relate to the
subject matter of this Agreement, (D) complying with a validly issued legal
process or (E) exercising statutory appraisal, dissenters or similar rights
under applicable law;

 



4

 

 

(xii)          make any request or submit any proposal to amend the terms of
this Agreement other than through non-public communications with the Company or
the Board that would not be reasonably determined to trigger public disclosure
obligations for any Party; or

 

(xiii)         disclose any intention, plan or arrangement inconsistent with the
provisions of this Section 2.

 

(b)           Notwithstanding the foregoing, nothing in this Agreement shall
prohibit or restrict the MG Capital Parties from: (A) communicating privately
with the Board or any of the Company’s officers regarding any matter in a manner
that does not otherwise violate this Section 3, so long as such communications
are not intended to, and would not reasonably be expected to, require any public
disclosure of such communications, (B) communicating privately with stockholders
of the Company and others in a manner that does not otherwise violate this
Section 3, and (C) taking any action necessary to comply with any law, rule or
regulation or any action required by any governmental or regulatory authority or
stock exchange that has, or may have, jurisdiction over the MG Capital Parties
or any of their respective Affiliates or Associates; provided that a breach by
the MG Capital Parties of this Agreement is not the cause of the applicable
requirement. Furthermore, nothing in this Agreement shall be deemed to restrict
in any way the ability of Messrs. Courtis or Gorzynski, each acting in his
capacity as a director of the Company, from exercising any of his rights, powers
and privileges as directors, from fulfilling his statutory and fiduciary duties
as a director, or otherwise exercising his authority as a director pursuant to
the Charter, the By-Laws and/or any resolution of the Board or a committee
thereof.

 

4.             Representations and Warranties of the Company. The Company
represents and warrants to the MG Capital Parties as follows: (a) the Company
has the power and authority to execute, deliver and carry out the terms and
provisions of this Agreement and to consummate the transactions contemplated by
this Agreement; (b) this Agreement has been duly and validly authorized,
executed and delivered by the Company, constitutes a valid and binding
obligation and agreement of the Company and is enforceable against the Company
in accordance with its terms, except as enforcement of this Agreement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the right of creditors
and subject to general equity principles; (c) the execution, delivery and
performance of this Agreement by the Company does not and will not (i) violate
or conflict with any law, rule, regulation, order, judgment or decree applicable
to the Company, or (ii) result in any breach or violation of or constitute a
default (or an event which with notice or lapse of time or both could constitute
a breach, violation or default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which the Company is a
party or by which it is bound; and (d) the execution, delivery and performance
of this Agreement by the Company does not and will not violate or conflict with
any law, rule, regulation, order, judgment or decree applicable to the Company.

 

5.             Representations and Warranties of the MG Capital Parties. The MG
Capital Parties represent and warrant to the Company that, except as otherwise
expressly set forth in, or permitted pursuant to, this Agreement, (a) the
authorized signatory or signatories of the MG Capital Parties set forth on the
signature page hereto has the power and authority to execute this Agreement and
any other documents or agreements to be entered into in connection with this
Agreement and to bind the MG Capital Parties thereto, (b) this Agreement has
been duly authorized, executed and delivered by the MG Capital Parties, and
assuming due execution by each counterparty hereto, is a valid and binding
obligation of the Parties, enforceable against the MG Capital Parties in
accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles, (c) the execution of this Agreement, the
consummation of any of the transactions contemplated hereby, and the fulfillment
of the terms hereof, in each case in accordance with the terms hereof, will not
conflict with, or result in a breach or violation of the organizational
documents of the MG Capital Parties as currently in effect, (d) the execution,
delivery and performance of this Agreement by the MG Capital Parties does not
and will not violate or conflict with any law, rule, regulation, order, judgment
or decree applicable to the MG Capital Parties, (e) as of the date of this
Agreement, the MG Capital Parties are deemed to beneficially own 2,703,537
shares of Common Stock, (f) as of the date hereof, and except as set forth in
clause (e) above, the MG Capital Parties do not currently have, and do not
currently have any right to acquire any beneficial, record or derivative
interest in any other securities of the Company (or any rights, options or other
securities convertible into or exercisable or exchangeable (whether or not
convertible, exercisable or exchangeable immediately or only after the passage
of time or the occurrence of a specified event) for such securities or any
obligations measured by the price or value of any securities of the Company or
any of its controlled Affiliates, including any swaps or other derivative
arrangements designed to produce economic benefits and risks that correspond to
the ownership of shares of Common Stock or any other securities of the Company,
whether or not any of the foregoing would give rise to beneficial ownership (as
determined under Rule 13d-3 promulgated under the Exchange Act), and whether or
not to be settled by delivery of shares of Common Stock or any other class or
series of the Company’s stock, payment of cash or by other consideration, and
without regard to any short position under any such contract or arrangement),
(g) the MG Capital Parties have not entered into or maintained, and will not
enter into or maintain, any economic, compensatory, pecuniary or other
arrangements with any director of the Company for serving as a nominee or
director of the Company, (h) no person other than the MG Capital Parties has any
rights with respect to the shares of Common Stock beneficially owned by the MG
Capital Parties and (i) none of the MG Capital Parties or their Affiliates has
formed, or has any present intent to form, a group (within the meaning of
Section 13(d) under the Exchange Act) with any person or entity not identified
on Exhibit A in relation to the Company or the Common Stock.

 



5

 

 

6.             Mutual Non-Disparagement. Subject to applicable law, each of the
Parties covenants and agrees that, during the Standstill Period, neither Party
nor any of its subsidiaries, Affiliates, successors, assigns, principals,
partners, members, general partners, officers, key employees or directors
(collectively, “Representatives”), shall in any way, directly or indirectly, in
any capacity or manner, whether written or oral, electronically or otherwise
(including, without limitation, in a television, radio, internet, newspaper,
magazine interview, or otherwise through the press, media, analysts or other
persons or in any document or report filed with the SEC), publicly disparage,
impugn, make ad hominem attacks on or otherwise defame or slander or make,
express, transmit, speak, write, verbalize or otherwise publicly communicate in
any way (or cause, further, assist, solicit, encourage, support or participate
in any of the foregoing), any public communication or statement of any kind,
whether verbal, in writing, electronically transferred or otherwise, that might
reasonably be construed to be disparage, derogate or impugn, the other Party or
such other Party’s Representatives (including any current officer or director of
a Party or a Parties’ subsidiaries who no longer serves in such capacity
following the execution of this Agreement), employees, stockholders (solely in
their capacity as stockholders of the applicable Party), or any of their
businesses, products or services, in any manner that would reasonably be
expected to damage the business, or reputation of the other Party or of its
Representatives (including former officers and directors), directors (or former
directors), employees, stockholders (solely in their capacity as stockholders of
the applicable Party); provided that, with respect to any litigation,
arbitration or other proceeding between the Parties, nothing in this Section 5
shall prevent either Party from disclosing any facts or circumstances with
respect to any such litigation, arbitration or other proceeding. This Section 5
shall not (i) limit the power of any director of the Company to act in
accordance with his or her fiduciary duties or otherwise in accordance with
applicable law and (ii) limit any Party’s ability to comply with any subpoena or
other legal process or respond to a request for information from any
governmental authority with jurisdiction over the party from whom information is
sought.

 

7.             Public Announcement.

 

(a)           Promptly following the execution of this Agreement, the Company
shall issue a joint press release with the MG Capital Parties substantially in
the form attached to this Agreement as Exhibit B (the “Press Release”), with
such modifications, if any, as may be mutually agreed between the Company and
the MG Capital Parties, and (i) the Company shall file a Current Report on Form
8-K, which shall be in form and substance reasonably acceptable to the Company
and the MG Capital Parties (for the avoidance of doubt, nothing herein shall
prohibit the Company from complying with its obligation to file such Current
Report by the deadline therefor) and (ii) the MG Capital Parties shall file an
amendment to its Schedule 13D announcing this Agreement and the withdrawal of
the 2020 Consent Solicitation, which shall be in form and substance reasonably
acceptable to the Company and the MG Capital Parties (for the avoidance of
doubt, nothing herein shall prohibit the MG Capital Parties from complying with
its obligation to file such amendment by the deadline therefor).

 

(b)           Neither the Company, the MG Capital Parties nor any of their
respective Affiliates or Associates, will issue a separate press release in
connection with this Agreement, other than as mutually agreed by the Company and
the MG Capital Parties.

 

8.             Definitions. For purposes of this Agreement:

 

(a)           the terms “Affiliate” and “Associate” shall have the respective
meanings set forth in Rule 12b-2 promulgated by the SEC under the Exchange Act
and shall include all persons or entities that at any time during the term of
this Agreement become Affiliates or Associates of any person or entity referred
to in this Agreement;

 

(b)           the term “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended; and

 

(c)           the terms “person” or “persons” mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability or
unlimited liability company, joint venture, estate, trust, association,
organization or other entity of any kind or nature.

 

9.             Notices. All notices, consents, requests, instructions, approvals
and other communications provided for herein and all legal process in regard to
this Agreement will be in writing and will be deemed validly given, made or
served, if (a) given by email, when sent to the email address set forth below
(as applicable), and receipt of such email is acknowledged, or (b) if given by
any other means, when actually received during normal business hours at the
address specified in this Section 9:

 



6

 

 

(a)if to the Company:

 

HC2 Holdings, Inc.

450 Park Avenue, 30th Floor

New York, NY 10022

Attention:Joseph A. Ferraro

Email:jferraro@hc2.com

Telephone:+1-212-235-2691

 

with copies to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

One Manhattan West

New York, NY 10001

Attention:

Richard J. Grossman

Todd E. Freed

Email:Richard.grossman@skadden.com

Todd.freed@skadden.com

Telephone:

+1-212-735-2116

+1-212-735-3714

 

(b)if to the MG Capital Parties:

 

MG Capital Management Ltd.

595 Madison Avenue, 29th Floor

New York, NY 10022

Attention:Michael Gorzynski

Email:mike@mgcapitalpartners.com

Telephone:+1-646-274-9610

 

with a copy to:

 

Kleinberg, Kaplan, Wolff & Cohen, P.C.

500 Fifth Avenue, 11th Floor

New York, NY 10110

Attention:Christopher P. Davis

Email:cdavis@kkwc.com

Telephone:+1-212-880-9865

 

10.          Expenses. Within five (5) business days following receipt of
reasonably satisfactory documentation thereof, the Company will reimburse the MG
Capital Parties for their fees and expenses (including all legal, public
relations, proxy advisory and out-of-pocket expenses, the “Expenses”) incurred
in preparation for and in connection with the matters relating to the consent
solicitation run by the MG Capital Parties, the 2020 Annual Meeting and the
negotiation, execution and effectuation of this Agreement and the transactions
contemplated hereby, in an amount equal to $352,290.25 (the “Initial
Reimbursement”). Between the date of the Initial Reimbursement and the date of
the 2020 Annual Meeting, the Company will reimburse the MG Capital Parties for
the Expenses in an aggregate amount not exceeding $650,000 (inclusive of the
Initial Reimbursement, the “Cap”), which Expenses shall be reimbursed on a
dollar-for-dollar basis at the same time as the Company reimburses its third
party vendors (e.g., legal counsel, public relations firm, financial advisor and
proxy advisory firm)in connection with the MG Capital Parties’ consent
solicitation and Nomination Notice; provided that all Expenses, subject to the
Cap, shall be reimbursed no later than the date of the 2020 Annual Meeting.

 



7

 

 

11.           Specific Performance; Remedies; Venue.

 

(a)           Each of the Parties acknowledges and agrees that irreparable
injury to the other Party could occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached and that such injury could not be adequately compensable by
the remedies available at law (including the payment of money damages). It is
accordingly agreed that each Party will be entitled to seek injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, in addition to any other remedy to
which they are entitled at law or in equity. FURTHERMORE, THE PARTIES AGREE (1)
ANY NON-BREACHING PARTY WILL BE ENTITLED TO SEEK INJUNCTIVE AND OTHER EQUITABLE
RELIEF, WITHOUT PROOF OF ACTUAL DAMAGES; AND (2) THE BREACHING PARTY AGREES TO
WAIVE ANY BONDING REQUIREMENT UNDER ANY APPLICABLE LAW, IN THE CASE ANY OTHER
PARTY SEEKS TO ENFORCE THE TERMS BY WAY OF EQUITABLE RELIEF. THIS AGREEMENT WILL
BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY
THE LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW
PRINCIPLES OF SUCH STATE.

 

(b)           The Parties (a) irrevocably and unconditionally submit to the
personal jurisdiction of the Delaware Court of Chancery (or, only if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, the federal or other state courts located in Wilmington, Delaware), (b)
agree that they will not attempt to deny or defeat such personal jurisdiction by
motion or other request for leave from any such courts, (c) agree that any
actions or proceedings arising in connection with this Agreement or the
transactions contemplated by this Agreement shall be brought, tried and
determined only in such courts, (d) waive any claim of improper venue or any
claim that those courts are an inconvenient forum and (e) agree that they will
not bring any action relating to this Agreement or the transactions contemplated
hereunder in any court other than the aforesaid courts. The Parties agree that
mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 9 or in such other manner as may be
permitted by applicable law as sufficient service of process, shall be valid and
sufficient service thereof.

 

12.           Severability. If at any time subsequent to the date hereof, any
provision of this Agreement is held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision will be of no force and effect,
but the illegality or unenforceability of such provision will have no effect
upon the legality or enforceability of any other provision of this Agreement.

 

13.           Termination. This Agreement will terminate upon the earlier of:
(i) the conclusion of the Standstill Period or (ii) delivery of written notice
by one Party to the other Party of a material breach of this Agreement by the
breaching Party that is uncured after ten (10) calendar days of notice of such
breach. Upon such termination, this Agreement shall have no further force and
effect. Notwithstanding the foregoing, Sections 9 through Section 19 hereof
shall survive termination of this Agreement, and no termination of this
Agreement shall relieve any party of liability for any breach of this Agreement
arising prior to such termination.

 

14.           Counterparts. This Agreement may be executed in two or more
counterparts and by scanned computer image (such as .pdf), each of which will be
deemed to be an original copy of this Agreement. For the avoidance of doubt,
neither Party shall be bound by any contractual obligation to the other Party
(including by means of any oral agreement) until all counterparts to this
Agreement have been duly executed by each of the Parties and delivered to the
other Party (including by means of electronic delivery or facsimile).

 

15.           Affiliates. Each of the Parties agrees that it will cause their or
its Affiliates and their respective employees and other representatives to
comply with the terms of this Agreement.

 

16.           No Third-Party Beneficiaries. This Agreement is solely for the
benefit of the Company and the MG Capital Parties, and is not enforceable by any
other persons. No Party may assign its rights or delegate its obligations under
this Agreement, whether by operation of law or otherwise, without the prior
written consent of the other Party, and any assignment in contravention hereof
will be null and void.

 

17.           No Waiver. No failure or delay by any Party in exercising any
right or remedy hereunder will operate as a waiver thereof, nor will any single
or partial waiver thereof preclude any other or further exercise thereof or the
exercise of any other right or remedy hereunder.

 

18.           Entire Understanding; Amendment. This Agreement contains the
entire understanding of the Parties with respect to the subject matter hereof
and supersedes any and all prior and contemporaneous agreements, memoranda,
arrangements and understandings, both written and oral, between the Parties, or
any of them, with respect to the subject matter of this Agreement. This
Agreement may be amended only by an agreement in writing executed by each of the
Parties.

 



8

 

 

19.           Interpretation and Construction. Each of the Parties acknowledges
that they have each been represented by counsel of their choice throughout all
negotiations that have preceded the execution of this Agreement, and that they
have executed the same with the advice of said counsel. Each Party and its
counsel cooperated and participated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto exchanged among the Parties will be deemed the work product of all of
the Parties and may not be construed against any Party by reason of its drafting
or preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any Party
that drafted or prepared it is of no application and is hereby expressly waived
by each Party, and any controversy over interpretations of this Agreement will
be decided without regard to events of drafting or preparation. Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.”

 

[Signature pages follow]

 

9

 

 

This Agreement has been duly executed and delivered by the duly authorized
signatories of the parties as of the date first set forth above.

 



  THE COMPANY:       HC2 Holdings, Inc.       By:  /s/  Joseph Ferraro    
Name:  Joseph Ferraro   Title: Chief Legal Officer

 

 



[Signature Page to Cooperation Agreement]

 

 

 



  MG CAPITAL PARTIES:       MG Capital Management Ltd.       By:  /s/ Michael
Gorzynski     Name: Michael Gorzynski   Title: Sole Director           Percy
Rockdale LLC       By: /s/ Michael Gorzynski     Name: Michael Gorzynski  
Title: Sole Manager           Rio Royal LLC       By: /s/ Michael Gorzynski    
Name: Michael Gorzynski   Title: Sole Manager

  

 

[Signature Page to Cooperation Agreement]

 

 

 

Exhibit A

 

MG CAPITAL PARTIES

 

MG Capital Management Ltd.

 

Percy Rockdale LLC

 

Rio Royal LLC

 

 

 

 

Exhibit B

 



Form of Press Release

 



 

 

 

[image_001.jpg]

 

 

HC2 HOLDINGS AND MG CAPITAL ANNOUNCE SETTLEMENT AGREEMENT AND PLAN TO
RECONSTITUTE BOARD OF DIRECTORS

 

 

 

Announces Immediate Appointment of Two New Directors: MG Capital Nominees
Kenneth S. Courtis and Michael Gorzynski

 

Previously Announced Additions Avram A. “Avie” Glazer and Shelly C. Lombard Will
Also Begin Serving as Directors Immediately, With Mr. Glazer to Serve as
Chairman of the Board

 

Recent Collaboration With Stockholders Will Result in More Than 50% of the Board
Being Refreshed Following the 2020 Annual Meeting

 

MG Capital Agrees to Withdraw its Consent Solicitation and Nomination Notice

 

NEW YORK, May 14, 2020 (GLOBE NEWSWIRE)—HC2 Holdings, Inc. (“HC2” or the
“Company”) (NYSE: HCHC), a diversified holding company, and MG Capital
Management, Ltd. (together with Percy Rockdale LLC and Rio Royal LLC, “MG
Capital”) today announced a settlement agreement to reconstitute the Board of
Directors (the “Board”). The agreement provides for the immediate appointment of
four new members – Kenneth S. Courtis, Avram A. “Avie” Glazer, Michael Gorzynski
and Shelly C. Lombard – who will also stand for election on HC2’s seven-member
slate at the Company’s 2020 Annual Meeting of Stockholders (the “2020 Annual
Meeting”) to be held on Wednesday, July 8, 2020.

 

Effective immediately and through the Annual Meeting, the Board will expand from
six members to ten members. The Board will be reduced to seven members following
the 2020 Annual Meeting, resulting in more than 50% of the directors being
refreshed based on engagement with stockholders. As part of the settlement
agreement, MG Capital has also withdrawn its consent solicitation and nomination
for election of directors at the 2020 Annual Meeting.

 

The Company had previously announced the nominations of Mr. Glazer and Ms.
Lombard for election at the 2020 Annual Meeting as part of the Board’s ongoing
refreshment efforts and commitment to incorporating stockholder feedback and to
enhancing value for all stockholders. They will be appointed immediately along
with MG Capital nominees, Mr. Courtis and Mr. Gorzynski, and Mr. Glazer will be
appointed Chairman of the Board.

 

As part of the reconstitution of the Board, three of the current directors –
Robert V. Leffler, Jr., Lee S. Hillman and Julie Totman Springer – announced
that they will not stand for re-election at the 2020 Annual Meeting. The
Company’s slate of director nominees will include Wayne Barr Jr., Philip Falcone
and Warren H. Gfeller, who will continue to serve as directors and stand for
election at the 2020 Annual Meeting alongside the four newly-appointed
directors.

 

Mr. Gfeller commented: “The Board is pleased to put the consent solicitation
behind us and looks forward to working with the new directors. We are pleased to
welcome Avie, Ken, Mike and Shelly to the Board. Additionally, we thank Robert,
Lee and Julie for their service and contributions to HC2. With these additions,
we believe HC2 will be positioned to pursue its path of growth and innovation.”

 



 

 

 

Mr. Gorzynski added: “Ken and I want to thank the Board for carrying out HC2’s
director refreshment process in a thoughtful manner. We no longer view ourselves
as MG Capital nominees, but rather HC2 directors firmly committed to advocating
for stockholders’ best interests in the boardroom. Our focus now is on working
closely with the other directors to enhance stockholder value and seize new
opportunities over the long term.”

 

Under the terms of HC2’s agreements with MG Capital, JDS1, LLC and Lancer
Capital LLC, each stockholder has individually agreed to abide by customary
standstill and voting provisions. The agreements will be filed on a Form 8-K
with the Securities and Exchange Commission.

 

Director Biographies:

 

Kenneth S. Courtis is a financial executive with more than 30 years of banking,
investment management and board service experience. Since January 2009, Mr.
Courtis has served as the Chairman of Starfort Investment Holdings. Previously,
he served as Vice Chairman and Managing Director of Goldman Sachs, and Chief
Economist and Investment Strategist of Deutsche Bank Asia. He received an
undergraduate degree from Glendon College in Toronto and an MA in international
relations from Sussex University in the United Kingdom. He earned an MBA at the
European Institute of Business Administration and received a Doctorate with
honors and high distinction from l’Institut d’etudes politiques, Paris.

 

Avram A. “Avie” Glazer is the principal of Lancer Capital. In addition, he
currently serves as Executive Co-Chairman and Director of Manchester United Plc
(NYSE: MANU). Mr. Glazer served as President and Chief Executive Officer of
Zapata Corporation, a U.S. public company between from March 1995 to July 2009
and Chairman of the board of Zapata Corporation from March 2002 to July 2009. In
addition to his professional experience, Mr. Glazer received a business degree
from Washington University in St. Louis and received a law degree from American
University, Washington College of Law.

 

Michael Gorzynski is the Managing Member of MG Capital, an investment firm
focused on complex value-oriented investments. Previously, he invested in
special situations globally at Third Point LLC, a large asset management firm,
where he focused on macro, event-driven, distressed, and private investments
across the capital structure. He is an expert in restructurings and in the
insurance and banking industries, having participated in multiple large-scale
bank and insurance company restructurings. He began his career at Credit Suisse
First Boston in the technology investment banking group and at Spectrum Equity
Investors a private equity fund in Boston. He earned a BA from the University of
California, Berkeley, and received an MBA from Harvard Business School.

 

Shelly C. Lombard is currently an independent consultant. From 2011 to 2014, she
was the Director of High Yield and Distressed Research for Britton Hill Capital,
a broker dealer specializing in high yield bank debt and bonds and value
equities. From 2003 to 2010, Ms. Lombard was a high yield bond analyst covering
the automotive industry at Gimme Credit, a subscription bond research firm. From
1992 to 2001, she analyzed, managed, and was involved in the restructurings of
proprietary investments for ING, Chase Manhattan Bank, Barclays Bank, and Credit
Lyonnais. Ms. Lombard began her career at Citibank in the leveraged buyout
group. Ms. Lombard has an M.B.A. in finance from Columbia University.

 

Advisors

 

Jefferies LLC is serving as financial advisor to HC2, and Skadden, Arps, Slate,
Meagher & Flom LLP is serving as its legal advisor.

 

Kleinberg Kaplan is serving as MG Capital’s legal advisor.

 



 

 

 

About HC2

 

HC2 Holdings, Inc. is a publicly traded (NYSE: HCHC) diversified holding
company, which seeks opportunities to acquire and grow businesses that can
generate long-term sustainable free cash flow and attractive returns in order to
maximize value for all stakeholders. HC2 has a diverse array of operating
subsidiaries across multiple reportable segments, including Construction,
Energy, Telecommunications, Life Sciences, Broadcasting, Insurance and Other.
HC2’s largest operating subsidiary is DBM Global Inc., a family of companies
providing fully integrated structural and steel construction services. Founded
in 1994, HC2 is headquartered in New York, New York. Learn more about HC2 and
its portfolio companies at www.hc2.com.

 

Cautionary Statement Regarding Forward-Looking Statements 

 

Safe Harbor Statement under the Private Securities Litigation Reform Act of
1995: This communication, and certain oral statements made by our
representatives from time to time may contain, forward-looking statements.
Generally, forward-looking statements include information describing actions,
events, results, strategies and expectations and are generally identifiable by
use of the words “believes,” “expects,” “intends,” “anticipates,” “plans,”
“seeks,” “estimates,” “projects,” “may,” “will,” “could,” “might” or “continues”
or similar expressions. The forward-looking statements in this communication
include, without limitation, any statements regarding our expectations regarding
building stockholder value, future cash flow, longer-term growth and invested
assets, the timing or prospects of any refinancing of HC2’s remaining corporate
debt, any statements regarding HC2’s expectations regarding entering definitive
agreements in respect of the potential divestitures of Continental Insurance
and/or DBM Global, reducing HC2’s leverage and related interest expense at the
holding company level generally and with the net proceeds of such divestitures,
reducing corporate overhead, growth opportunities at HC2’s Broadcasting and
Energy businesses and unlocking value at HC2’s Life Sciences segment. Such
statements are based on the beliefs and assumptions of HC2’s management and the
management of HC2’s subsidiaries and portfolio companies. The Company believes
these judgments are reasonable, but you should understand that these statements
are not guarantees of performance or results, and the Company’s actual results
could differ materially from those expressed or implied in the forward-looking
statements due to a variety of important factors, both positive and negative,
that may be revised or supplemented in subsequent statements and reports filed
with the SEC, including in our reports on Forms 10-K, 10-Q and 8-K. Such
important factors include, without limitation, issues related to the restatement
of our financial statements; the fact that we have historically identified
material weaknesses in our internal control over financial reporting, and any
inability to remediate future material weaknesses; capital market conditions,
including the ability of HC2 and its subsidiaries to raise capital; the ability
of HC2’s subsidiaries and portfolio companies to generate sufficient net income
and cash flows to make upstream cash distributions; volatility in the trading
price of HC2’s common stock; the ability of HC2 and its subsidiaries and
portfolio companies to identify any suitable future acquisition or disposition
opportunities; our ability to realize efficiencies, cost savings, income and
margin improvements, growth, economies of scale and other anticipated benefits
of strategic transactions; difficulties related to the integration of financial
reporting of acquired or target businesses; difficulties completing pending and
future acquisitions and dispositions; activities by activist stockholders,
including a proxy contest, consent solicitation or any unsolicited takeover
proposal; effects of litigation, indemnification claims and other contingent
liabilities; changes in regulations and tax laws; the risks and uncertainties
associated with, and resulting from, the COVID-19 pandemic; and risks that may
affect the performance of the operating subsidiaries and portfolio companies of
the Company. Although HC2 believes its expectations and assumptions regarding
its future operating performance are reasonable, there can be no assurance that
the expectations reflected herein will be achieved. These risks and other
important factors discussed under the caption “Risk Factors” in our most recent
Annual Report on Form 10-K filed with the SEC, and our other reports filed with
the SEC could cause actual results to differ materially from those indicated by
the forward-looking statements made in this communication.

 

You should not place undue reliance on forward-looking statements. All
forward-looking statements attributable to HC2 or persons acting on its behalf
are expressly qualified in their entirety by the foregoing cautionary
statements. All such statements speak only as of the date hereof, and unless
legally required, HC2 undertakes no obligation to update or revise publicly any
forward-looking statements, whether as a result of new information, future
events or otherwise.

 



 

 

 

Important Additional Information and Where to Find It

 

HC2 plans to file a proxy statement (the “2020 Proxy Statement”), together with
a proxy card, with the SEC, in connection with the solicitation of proxies for
the 2020 Annual Meeting. STOCKHOLDERS ARE URGED TO READ THE 2020 PROXY STATEMENT
(INCLUDING ANY AMENDMENTS OR SUPPLEMENTS THERETO) AND ANY OTHER RELEVANT
DOCUMENTS THAT HC2 FILES WITH THE SEC CAREFULLY IN THEIR ENTIRETY WHEN THEY
BECOME AVAILABLE BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION.

 

Stockholders will be able to obtain, free of charge, copies of the 2020 Proxy
Statement, any amendments or supplements thereto and any other documents
(including a proxy card) when filed by HC2 with the SEC in connection with the
2020 Annual Meeting at the SEC’s website (http://www.sec.gov), at HC2’s website
(http://ir.hc2.com) or by contacting Okapi Partners LLC by phone at (877)
629-6355, by email at info@okapipartners.com or by mail at 1212 Avenue of the
Americas, 24th Floor, New York, New York 10036.

 

Participants in the Solicitation

 

HC2, its directors and certain of its executive officers and employees may be
deemed to be participants in the solicitation of proxies from stockholders in
connection with the 2020 Annual Meeting. Additional information regarding the
identity of these potential participants, none of whom (other than Philip A.
Falcone, HC2’s President and Chief Executive Officer, and Avram A. Glazer, the
Company’s Chairman of the Board) owns in excess of one percent (1%) of HC2’s
shares, and their direct or indirect interests, by security holdings or
otherwise, will be set forth in the 2020 Proxy Statement and other materials to
be filed with the SEC in connection with the 2020 Annual Meeting. Information
relating to the foregoing can also be found in HC2’s Amendment No. 1 on Form
10-K (the “Form 10-K/A”), filed with the SEC on April 29, 2020. To the extent
holdings of HC2’s securities by such potential participants (or the identity of
such participants) have changed since the information printed in the Form
10-K/A, such information has been or will be reflected on Statements of
Ownership and Change in Ownership on Forms 3 and 4 filed with the SEC.

 

 

Contact:

 

For HC2:

Investor Relations

Garrett Edson

ir@hc2.com

(212) 235-2691

 

 

For MG Capital:

Profile

Greg Marose/Charlotte Kiaie, 347-343-2999

gmarose@profileadvisors.com/ckiaie@profileadvisors.com

  



 

 